DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In particular, claim 1 is directed to modular phantom comprising at least one of a cone beam module; an angled edge module or a line spaced module. Examiner concludes that a reference having at least 1 of the aforementioned modules anticipates the claimed modular phantom. However, since claim 1 is written in the alternative, limitations directed to the at least one of modules are considered ambiguous, when contrasted with an anticipatory reference.   [Examiner note(s): Claim 1 is directed to phantom with “module” A, B or C. Reference teaches phantom with module B. Limitations directed to module C is thereby considered ambiguous].
Claim 6 is directed to a modular phantom configured to measure a dosimetry of a medical imaging system, however it is unclear what structure is responsible for such realization. Claim 7, which depends from claim 6, indicates that performance and dosimetry measurement is based on a set of technique factors, which renders the claim ambiguous since it is not clear which modules are integral to the claimed phantom and/or necessary for performance/dosimetry measurement. Claims 7-8 are rejected by virtue of their dependence on claim 6. For purposes of examination, the claims will handled as best understood.
As noted above in the discussion of the structure of claim 1, claims 14 and 17 are directed to limitations of a cone-beam module and line spread module which are considered ambiguous (see for example, art rejections below). For purposes of examination, claims 14 and 17 will no longer be treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Yin et al. (U.S. Patent Application Publication 20150084625).
[Examiner note: the following rejection is based, at least in part, on the Written Opinion of the ISA dated: 10/02/19].


U.S. Patent Application Publication 20150084625

    PNG
    media_image1.png
    345
    468
    media_image1.png
    Greyscale

[0027] FIG. 1 is a perspective view of the phantom for an MRI system according to an exemplary embodiment. As FIG. 1 shows, the phantom according an exemplary embodiment has a cylindrical shape overall and comprises the following four layers from top to bottom: …
[0027] cont’d:
 a first layer for testing ghosts, geometric distortion, homogeneity (for coils having smaller regions of interest) and SNR; a second layer for testing SNR, homogeneity and geometric distortion; 
a third layer for testing layer thickness and resolution; and a fourth layer (additional layer) for testing resolution. 
The order of the abovementioned layers and their positions relative to one another may be adjusted as desired; moreover, MRI system phantoms according to other particular embodiments may comprise one or more of the abovementioned layers.


As per claim 1, Yin et al. disclose a modular phantom comprising:
one or more modules ordered according to a predetermined order, the one or more modules including at least one of:
a cone-beam module configured to measure a cone-beam artifact for a medical imaging system, 
an angled edge module configured to measure at least one of a spatial resolution (see for example, 3rd and 4th layers and selected passage shown above; see also para. [0033] and Fig. 4B (note: first and second angled structures), not shown above) or contrast properties of the medical imaging system, or 
a line spread module configured to measure a line-spread function of the medical imaging system; 
wherein the modular phantom is configured to measure an imaging performance of the medical imaging system (see also Abstract, not shown above).
As per claim 5, Yin et al. disclose a modular phantom wherein the modular phantom includes at least two of a same module (module(s) 3 and 4, see Fig. and selected passage shown above). [Examiner note: “same” module is treated based on function - configured to determine spatial resolution].
As per claim 12, Yin et al. disclose a modular phantom wherein at least one of the one or more modules includes a cavity adapted to receive an insert configured to measure the imaging performance of the medical imaging system, wherein the insert and a module comprising the insert are made of different materials (see for example, Figs. 2, 3, not shown above). 
Claim(s) 20-22 and 24 are rejected under 35 U.S.C. 102a1 as being anticipated by Hong et al. (U.S. Patent Application Publication 20170347987).
U.S. Patent Application Publication 20170347987

    PNG
    media_image2.png
    520
    653
    media_image2.png
    Greyscale

Fig. 1

[0027] Moreover, the medical phantom may further include image quality evaluation modules provided in the first and second unit blocks and the medical phantom may evaluate at least some of spatial resolution, contrast resolution, signal-to-noise ratio, uniformity, location and accuracy of cross-section selection, and geometric accuracy using the image quality evaluation module.

[0029] The present invention may provide a unit block for multiple purposes and multiple images, a multi-module medical phantom using the unit block, and a control method to a user.


As per claim 20, Hong et al. disclose medical imaging system comprising: 
a radiation source (17) configured to emit x-rays; 
a detector (51); and 
a modular phantom (21) placed between the radiation source and the detector, wherein the modular phantom includes one or more modules ordered according to a predetermined order, the one or more modules including at least one of 
a cone-beam module configured to measure a cone-beam artifact for the medical imaging system, 
an angled edge module (25) configured to measure at least one of a spatial resolution or contrast properties of the medical imaging system, or 
a line spread module configured to measure a line-spread function of the medical imaging system, wherein the x-rays emitted from the radiation source travel through the modular phantom before being received at the detector (see for example, Fig, shown above).
As per claim 21, Hong et al. disclose a method for measuring properties associated with a medical imaging system using a modular phantom including one or more modules ordered according to a predetermined order, the one or more modules including at least one of:
 a cone-beam module configured to measure a cone-beam artifact for the medical imaging system, 
an angled edge module (25) configured to measure at least one of a spatial resolution or contrast properties of the medical imaging system (see Fig. and selected passages shown above), or 
a line spread module configured to measure a line-spread function of the medical imaging system, the method comprising: 
determining one or more properties associated with an imaging performance of the medical imaging system to be measured; 
identifying the predetermined order of the one or more modules based on the one or more properties to be measured; 
assembling the modular phantom based on the predetermined order; 
placing the modular phantom between a detector and a radiation source of the medical imaging system; 
collecting a first set of rays that are emitted from the radiation source on the detector after the first set of rays travel through the modular phantom; and 
measuring the one or more properties associated with the imaging performance of the medical imaging system using the collected first set of rays (see Fig. and selected passages shown above).
As per claim 22, Hong et al. disclose a method wherein measuring the one or more properties associated with the medical imaging system includes at least one of: measuring dosimetry of the medical imaging system using the collected first set of rays, or measuring one or more of a spatial resolution, an image uniformity, an image noise, a contrast, a contrast to noise ratio, or the cone-beam artifact associated with the medical imaging system (see for example, Fig, and selected passage shown above).
As per claim 24, Hong et al. disclose a method wherein placing the modular phantom between the detector and the radiation source comprises: aligning at least one of the one or more modules with a central ray of the medical imaging system (see for example, Fig. shown above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (U.S. Patent Application Publication 20150084625).
As per claims 2 and 4, Yin et al. disclose a modular phantom as recited in claim 1, but do not explicitly disclose a phantom wherein the modular phantom: a) comprises two or more modules, and attachment means for attaching the two or more modules, wherein the attachments attachment means align the two or more modules, the attachment means includes at least one supporting rod, wherein each module includes at least one through hole extending through the module, and wherein through holes of plurality of modules are aligned for receiving the at least one supporting rod and b) further comprising a sleeve configured to envelop the one or more modules. It would have been obvious however, to one having ordinary skill in the art at the time the invention was made to modify the phantom of Yi et al. such that it incorporated attachment means for attaching/aligning the two or more modules. One would have been motivated to make such a modification for the purpose of ensuring a unitary phantom structure through the incorporation of fastening/aligning/holding means as suggested by Yi et al. (see for example, Fig. 1, shown above).
As per claim 19, Yin et al. disclose a modular phantom as recited in claim 1, but do not explicitly disclose a phantom further comprising at least one homogeneous module. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the phantom of Yi et al. such that it incorporated at least one homogeneous module. One would have been motivated to make such a modification for the purpose of employing homogeneous materials to assist in reducing artifacts in images produced in an imaging system as is routinely done in the radiographic arts. 
Allowable Subject Matter
Claims 10, 16, 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 10, the examiner found no reference in the prior art that disclosed or rendered obvious a modular phantom further comprising: a first cone-beam module provided along a central axial plane the modular phantom where a cone angle is zero; and a second cone-beam module provided at a predetermined distance of the central axial plane of the modular phantom where the cone angle is not zero. 
As per claim 16, the examiner found no reference in the prior art that disclosed or rendered obvious a modular phantom wherein the angled edge module includes at least one cavity, and an insert provided in the at least one cavity, wherein the insert has at least one angled edge, and wherein the insert and the angled edge module are made of different materials.
As per claim 25 and dependent claims 26-27, the examiner found no reference in the prior art that disclosed or rendered obvious a method further comprising: removing the modular phantom from the medical imaging system; assembling the modular phantom based on a different predetermined order into a modified modular phantom; placing the modified modular phantom between the detector and the radiation source of the medical imaging system; collecting a second set of rays that are emitted from the radiation source on the detector after the second set of rays travel through the modified modular phantom; measuring the one or more properties associated with the imaging performance of the medical imaging system using the collected second set of rays; and measuring dosimetry of the medical imaging system using the collected second set of rays.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/           Primary Examiner, Art Unit 2884